              Case 19-20708                    Doc 16            Filed 05/30/19      Entered 05/30/19 13:03:38          Page 1 of 6
Connecticut Local Form Chapter 13 Plan                                                                                            01/04/2019

                                                       UNITED STATES BANKRUPTCY COURT
                                                           DISTRICT OF CONNECTICUT

 Fill in this information to identify your case:

 Debtor 1*:        Jose                                  Oswaldo              Aldabarca
                   First Name               Middle Name                       Last Name
                   Social Security Number: xxx-xx-7315
                             (Enter last 4 digits)


 Debtor 2*:                                                                                                             CHAPTER 13 PLAN
                   First Name              Middle Name                        Last Name
                   Social Security Number:
                             (Enter last 4 digits)


 Case Number            19-20708
    (If known)
 *For purposes of this Chapter 13 Plan, "Debtor" means "Debtors" where applicable.
             Original Plan

 I.                                                                          NOTICES

         To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors by the Debtor and a certificate of service shall be filed
                               with the Clerk.

                               "Collateral" as used in this Chapter 13 Plan means the property securing a claim.

                               If the Debtor intends to determine the secured status of a claim pursuant to 11 U.S.C. § 506, or if the Debtor
                               intends to avoid the fixing of a lien that impairs the Debtor's exemption pursuant to 11 U.S.C. § 522(f), then the
                               Debtor must do two things: (1) indicate the Debtor's intention in this Chapter 13 Plan in the space below; and
                               (2) file a separate motion pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f) following the Contested Matter
                               Procedure or local rules adopted after December 1, 2017. If a separate motion is not filed then the Debtor will
                               not be entitled to relief pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f).

                               The Debtor must check the appropriate box (Included or Not Included) in the chart below. If an item is checked
                               as "Not Included," or if both boxes are checked, the provision will be ineffective if later set out in this Chapter
                               13 Plan.

 The valuation of a secured claim pursuant to 11 U.S.C. § 506, set out in                    Included                 Not Included
 Section 3.2, which may result in a partial payment or no payment at all to
 the secured creditor.
 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                   Included                 Not Included
 interest pursuant to 11 U.S.C. § 522(f), set out in Section 3.3.
 Assumption or rejection of executory contracts or unexpired leases                          Included                 Not Included
 pursuant to 11 U.S.C. § 365, set out in Section VI.

         To Creditors: Your rights may be affected by this Chapter 13 Plan. You must file a timely proof of claim in order to be
                       paid. See Fed.R.Bankr.P. 3002. Your claim may be modified or eliminated. You should read this Chapter 13
                       Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                       attorney, you may wish to consult one.

                               If you oppose the Chapter 13 Plan's treatment of your claim or any provision of this Chapter 13 Plan, you or
                               your attorney must file an objection to confirmation no later than 7 days before the date set for confirmation
                               of the Chapter 13 Plan, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
                                                                            Page 1 of 6




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 19-20708                    Doc 16            Filed 05/30/19     Entered 05/30/19 13:03:38         Page 2 of 6
 Debtor:          Jose Oswaldo Aldabarca                                                       Case Number:      19-20708



                               confirm this Chapter 13 Plan without further notice if no objection to confirmation is filed. See Fed.R.Bankr.P.
                               3015.

                               This Chapter 13 Plan does not allow claims. The fact that your claim is classified in this Chapter 13 Plan does
                               not mean that you will receive payment.

         To All Parties: The Chapter 13 Plan contains no non-standard provisions other than those set out in Section VII. The Debtor
                         must check one box in the chart below indicating whether any non-standard provision is Included or Not
                         Included in Section VII of this Chapter 13 Plan.

 Nonstandard provisions, set out in Section VII.                                            Included                 Not Included

 II.                                                           PLAN PAYMENTS AND LENGTH OF PLAN

            The Debtor shall submit all or such portion of future earnings or other future income of the Debtor to the supervision and
            control of the Chapter 13 Standing Trustee as is necessary for the execution of this Chapter 13 Plan as required by 11 U.S.C.
            § 1322(a)(1). Payments by the Debtor will be made as set forth in this Section II.

            2.1 Payments to Chapter 13 Standing Trustee.

                The Debtor will make payments to the Chapter 13 Standing Trustee as follows:
             $ 656.93                        per Month                  for 60                months.
             If fewer than 60 months of payments are specified, additional monthly payments may be made to the extent necessary to
             make the payments to creditors specified in this Chapter 13 Plan.

            2.2 Source of Payments to the Chapter 13 Standing Trustee.




                 Check all that apply.
                    The Debtor will make payments pursuant to a payroll deduction order.
                    The Debtor will make payments directly to the Chapter 13 Standing Trustee at the following address (include case
                  number on payment):
                                Roberta Napolitano, Chapter 13 Standing Trustee
                                PO Box 610
                                Memphis, TN 38101-0610

            2.3 Income tax refunds.
               Check one.
                   The Debtor will retain any income tax refunds received during the plan term. Note the Chapter 13 Standing Trustee
                  may reduce the Debtor's deduction for payment of taxes in calculating disposable income if this option is selected.
                   The Debtor will supply the Chapter 13 Standing Trustee with a copy of each income tax return filed during the plan
                  term within 14 days after filing the return and will turn over to the Chapter 13 Standing Trustee all income tax refunds
                  received during the Chapter 13 Plan term.
                   The Debtor will treat income tax refunds as follows:

            2.4 Additional Payments.
               Check one.
                  None. If "None" is checked, the rest of this subpart need not be completed or reproduced.

            2.5 Estimated Total Payments
               The estimated total payments to be made by the Debtor under this Chapter 13 Plan to the Chapter 13 Standing Trustee is:

                                                                            Page 2 of 6




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
              Case 19-20708                    Doc 16            Filed 05/30/19      Entered 05/30/19 13:03:38                      Page 3 of 6
 Debtor:          Jose Oswaldo Aldabarca                                                                Case Number:         19-20708



                  $     39,415.80

            2.6 Order of Payments to Creditors by the Chapter 13 Standing Trustee
               Payments by the Chapter 13 Standing Trustee to classes of claims shall be made in the following order:

                        Administrative, Secured, Priority, Unsecured

                 The Chapter 13 Standing Trustee shall make payments from the funds received from the Debtor pursuant to this Chapter
                 13 Plan until satisfaction of all costs of administration, all claims entitled to priority under 11 U.S.C. § 507, the present
                 value of all allowed secured claims, and payments to unsecured creditors as provided in this Chapter 13 Plan.

 III.                                                                TREATMENT OF SECURED CLAIMS

            3.1 Secured Claims That Will Not Be Modified.

                 Secured claims that will not be subject to a valuation motion pursuant to 11 U.S.C. § 506, or to avoidance pursuant to 11
                 U.S.C. § 522(f), shall be described in this section. Check all that apply.

                  None. If "None" is checked, the rest of this subpart need not be completed or reproduced.
                  There are secured claims treated in this Chapter 13 Plan that are not going to be modified.
                  Arrears payments (Cure) will be disbursed by the Chapter 13 Standing Trustee and regular payments (Maintain) will be
                  disbursed by the Debtor, as specified below.


          1. Creditor:        Nutmeg State Financial
                                                                                    Check one of the following:
          Last 4 digits of                                                                 Arrearage on Petition Date 0.00    / /
          Account No.:     xxxxxx0001
                                                                                    Interest Rate on Arrearage: 0.00%

                                                                                    Regular Payment (Maintain) by Debtor*           $262.24   /month



              Real Property

          Personal Property/Vehicle
             Description of Collateral (include first digit and last four digits of VIN# for any vehicle):        2004 BMW I 525 141000 miles
          *Note: Amounts set forth in this section are estimates subject to reasonable adjustment.

                 Unless otherwise ordered by the Court, the amounts listed on a proof of claim filed before the filing deadline under
                 Fed.R.Bankr.P. 3002(c) control over any contrary amounts listed above as to the current installment payment and
                 arrearage. In the absence of a contrary, timely filed proof of claim, the amounts stated above are controlling. If relief from
                 the automatic stay is ordered as to any item of Collateral listed in this Section, then, unless otherwise ordered by the
                 Court, all payments under this paragraph by the Chapter 13 Standing Trustee as to that Collateral will cease, and all
                 secured claims based on that Collateral will no longer be treated by this Chapter 13 Plan.

                 The Debtor shall pay current real property taxes, personal property taxes, and insurance for property (Collateral) to be
                 retained prior to and after confirmation of any Chapter 13 Plan.

            3.2 Secured Claims Subject to Valuation Motion.
                   None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

            3.3 Secured Claims Subject To Avoidance (11 U.S.C. § 522(f)).
                   None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
                                                                             Page 3 of 6




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
              Case 19-20708                    Doc 16            Filed 05/30/19      Entered 05/30/19 13:03:38                  Page 4 of 6
 Debtor:          Jose Oswaldo Aldabarca                                                                  Case Number:      19-20708




            3.4 Surrender of Collateral:
                  None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

 IV.              TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. § 507 and 11 U.S.C. § 1322(a)(4)]

            4.1 Applicability Of Post-Petition Interest.

                 The Chapter 13 Standing Trustee's fees and all allowed priority claims, including domestic support obligations other than
                 those treated in Section 4.4, will be paid in full without post-petition interest. If the court determines the Debtor is solvent
                 or is to be treated as solvent under this Chapter 13 Plan, the Court may order post-petition interest be paid on claims.


                 If this Chapter 13 Plan proposes to pay post-petition interest on priority claims because the Debtor is
                 being treated as if he or she were solvent, then interest shall be paid, if applicable, as follows: 18%
                 interest per annum to creditors holding priority and general unsecured, municipal tax claims; 12%
                 interest per annum to the State of Connecticut Department of Revenue Service's priority and general
                 unsecured state tax claims; and, 0% interest per annum to the Internal Revenue Service's
                 priority and general unsecured federal tax claims.

            4.2 Trustee's Fees.

                 The Chapter 13 Standing Trustee's fees are governed by statute and may change during the course of the case but are
                 estimated to be 10% of plan payments.

            4.3 Administrative Attorney's Fees.   PRO BONO
                 Total Fees:                Total Expenses:                                   Paid Prior to Confirmation:   Balance Due:
                   $4,000.00                                 $0.00                            $2,000.00                     $2,000.00

                   Total Allowance Sought:                                    $4,000.00 (Fees and Expenses)

                   Payable          $0.00                            [Check one]           Through this Chapter 13 Plan

                                                                                           Outside this Chapter 13 Plan

                  Attorneys shall file applications for allowance of compensation and reimbursement of expenses pursuant to 11 U.S.C. § 330 if the
                  total allowance sought exceeds $4,000.00 before confirmation of this Chapter 13 Plan. The Court will consider allowance of
                  compensation and reimbursement of expenses without such an application if the total allowance sought equals or is less than
                  $4,000.00.

            4.4 Domestic Support Obligation(s).
                    None If “None” is checked, the rest of this subpart need not be completed or reproduced.
            4.5 Priority Claims.

                    None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
                  This Chapter 13 Plan may provide for less than full payment of all claims entitled to priority under 11 U.S.C.§
                  507(a)(1)(b) only if the Chapter 13 Plan provides that all of the Debtor's projected disposable income for a 5-year period
                  beginning on the date that the first payment is due under this Chapter 13 Plan will be applied to make payments under
                  the Chapter 13 Plan. This Chapter 13 Plan treats claims entitled to priority pursuant to 11 U.S.C. § 507 and 11 U.S.C. §
                  1322(a)(4), as follows:




                                                                             Page 4 of 6




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case 19-20708                    Doc 16            Filed 05/30/19          Entered 05/30/19 13:03:38          Page 5 of 6
 Debtor:          Jose Oswaldo Aldabarca                                                                 Case Number:   19-20708




                  1. Name of Creditor: Internal Revenue Service**

                  Proof of Claim Number:

                  Total Due: 24,406.00

                  Amount of Principal Due: 24,406.00

                  Amount of Interest Due: $0.00

                  Interest to be Paid Through Chapter 13 Plan?             Yes       No Interest Rate:


                  2. Name of Creditor: State of Connecticut

                  Proof of Claim Number:

                  Total Due: 9,068.00

                  Amount of Principal Due: 9,068.00

                  Amount of Interest Due: $0.00

                  Interest to be Paid Through Chapter 13 Plan?             Yes       No Interest Rate:


 V.                                               TREATMENT OF UNSECURED NON-PRIORITY CREDITORS

5.1. Unsecured Non-Priority Claims, Dividend To Be Paid.
    None If “None” is checked, the rest of this subpart need not be completed or reproduced.
             Through this Chapter 13 Plan the Debtor proposes to pay the general unsecured creditors holding claims totaling:

                                                                        $45,977.20

                  a dividend of              0%              over a period of          months

                  If the Debtor is being treated as solvent under this Chapter 13 Plan (so that unsecured creditors receive 100% of their
                  claims plus interest), the interest rate to be paid to unsecured, non-tax claims is 0 % per annum.

 VI.                                                  EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                       None. If “None” is checked, the rest of this section need not be completed or reproduced.

 VII.                                                                NON-STANDARD PLAN PROVISIONS

                       None. If “None” is checked, the rest of this section need not be completed or reproduced.

                  Non-standard provisions must be set forth below, or in an attachment. A non-standard provision is a provision not
                  otherwise included in the Local Form Chapter 13 Plan or deviating from it. Non-standard provisions set out elsewhere in
                  this Chapter 13 Plan are void.


                           PURSUANT TO 11 U.S.C. § 1327(b), PROPERTY OF THE ESTATE WILL VEST
                      IN THE DEBTOR UPON ENTRY OF AN ORDER CONFIRMING THIS CHAPTER 13 PLAN.


                                                                                 Page 5 of 6




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 19-20708                    Doc 16            Filed 05/30/19     Entered 05/30/19 13:03:38         Page 6 of 6
 Debtor:          Jose Oswaldo Aldabarca                                                           Case Number:   19-20708




I declare that the information set forth in the foregoing Chapter 13 Plan is true and correct and is sworn to under penalty of perjury. By
signing and filing this document each Debtor certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Connecticut Local Form Chapter 13 Plan and that this Chapter 13 Plan contains no non-
standard provisions other than those set out in Section VII.

 /s/ Jose Oswaldo Aldabarca
 (Debtor Signature)                                                               (Joint Debtor Signature
 Jose Oswaldo Aldabarca                                  May 30, 2019
 Debtor(Type Name)                                       Date                     Joint Debtor (Type Name)               Date

 /s/ Lamya A. Forghany                                    May 30, 2019
 Lamya A. Forghany CT28011                                Date
  Attorney with permission to sign on
           Debtor(s)' behalf

[Note: Each attorney signature on this document is subject to Fed.R.Bankr.P.9011.]




Note: An original document with the Debtor's inked signature must be maintained by Debtor's attorney.




                                                                            Page 6 of 6




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
